Filed
                                                                                            Washington State
                                                                                            Court of Appeals
                                                                                             Division Two

                                                      October 26, 2021
       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
    STATE FARM FIRE & CASUALTY CO., an                                 No. 54134-3-II
    Illinois corporation,

                                 Respondent,

          v.

    WILLIAM D. MORGAN and DONNA L.
    MORGAN, husband and wife; CORINNE M.
    TOBECK, as Personal Representative of the
    Estate of JOSEPH “JOEY” TOBECK;
    VERNON A. TOBECK, natural father of
    decedent Joseph “Joey” Tobeck; and APRIL
    D. NORMAN, natural mother of Joseph
    “Joey” Tobeck,

                                 Defendants,


    ROBERT CHARLES JUSTUS, a single man,                        UNPUBLISHED OPINION

                                 Appellant.1

         LEE, C.J. — Robert C. Justus appeals the trial court’s order dismissing his counterclaims

against State Farm Fire & Casualty Company for want of prosecution. In a previous appeal of this

case, we remanded the case to the trial court to hold an in camera hearing to determine if State

Farm’s claim file contained documents protected by the attorney-client privilege, to redact

privileged material and disclose the claim file to Justus, and to decide State Farm’s summary




1
  RAP 3.4 provides that the title of a case in the appellate court is the same as in the trial court.
We follow that rule in this case, notwithstanding the title of the first appeal in this case, State Farm
Fire & Cas. Co. v. Justus, 199 Wn. App. 435, 398 P.3d 1298, review denied, 189 Wn.2d 1026
(2017).
No. 54134-3-II


judgment motion on extra-contractual claims after disclosure. On remand, the trial court did not

proceed as directed by this court in its opinion, and instead, the trial court dismissed Justus’s extra-

contractual claims for want of prosecution.

       Justus argues that the trial court erred in dismissing his counterclaims because the alleged

failure to bring the action for hearing was caused by State Farm. Justus also argues that we should

compel the trial court to comply with this court’s mandate following the prior appeal. And Justus

argues that he is entitled to attorney fees and expenses on appeal under RAP 18.1 and RAP 18.9.

Justus further argues that CR 11 sanctions should be imposed against State Farm.

       We hold that the trial court erred in dismissing Justus’ extra-contractual counterclaims

because Justus satisfied the requirements of CR 41(b)(1) and the action should not have been

dismissed. We also hold that Justus is not entitled to appellate attorney fees and expenses or CR

11 sanctions. Therefore, we reverse the trial court’s order dismissing Justus’ extra-contractual

claims and remand for further proceedings consistent with our prior opinion.

                                               FACTS

       Justus filed a negligent wrongful detention action against William and Donna Morgan (the

Morgans) for an incident where William Morgan shot at and held Justus at gunpoint. State Farm

Fire & Cas. Co. v. Justus, 199 Wn. App. 435, 439, 398 P.3d 1258, review denied, 189 Wn.2d 1026

(2017). The Morgans had an umbrella insurance policy with State Farm. Id. Justus and the

Morgans entered into a covenant judgment settlement in which the Morgans assigned to Justus all

first party claims the Morgans had against State Farm, including coverage claims and extra-

contractual claims. Id.




                                                   2
No. 54134-3-II


       State Farm filed a separate declaratory judgment action, seeking a declaration from the

court that the Morgans’ insurance policy did not provide coverage for Justus’ claim against the

Morgans. Id. at 440. Because the Morgans assigned all first party claims to Justus, Justus

counterclaimed that the insurance policy covered the incident. Id. Justus also made extra-

contractual claims against State Farm.2 Id.

       The trial court bifurcated the case, separating the claims regarding the issue of coverage

from Justus’ extra-contractual claims. Id. at 445. After a bench trial, the trial court determined

that the insurance policy did not provide coverage for the incident involving William Morgan and

Justus. Id.

       With regard to the extra-contractual claims, Justus filed a motion to compel production of

the Morgans’ claim file in State Farm’s possession. Id. About the same time, State Farm moved

for summary judgment to dismiss the extra-contractual claims. Id. at 446. The trial court denied

Justus’ motion to compel. Id. at 447. The trial court then granted State Farm’s summary judgment

motion, dismissing Justus’ extra-contractual claims. Id.

       Justus appealed the trial court’s decisions regarding coverage, the motion to compel, and

the summary judgment motion on his extra-contractual claims. Id. On the issue of the trial court’s

denial of Justus’ motion to compel, we held that the trial court erred in denying the motion and

remanded for the trial court

       (1) to hold an in camera hearing to determine whether the claim file contains any
       material protected under the Morgans’ attorney-client privilege, (2) to redact any
       privileged material and disclose the claim file to Justus, and (3) to determine State



2
 Justus counterclaimed that State Farm engaged in bad faith and violated the Consumer Protection
Act and Insurance Fair Conduct Act. State Farm, 199 Wn. App. at 440.


                                                3
No. 54134-3-II


       Farm’s summary judgment motion on the extracontractual claims after the
       disclosure.

Id. at 460. Our opinion was filed on June 27, 2017, and became the decision terminating review

on December 6, 2017.

       A mandate terminating review of the prior appeal was filed on December 12, 2017.          The

case was mandated “to the Superior Court from which the appeal was taken for further proceedings

in accordance with the attached true copy of the opinion.” Clerk’s Papers (CP) at 1. The mandate

also stated: “Court Action Required: The sentencing court or criminal presiding judge is to place

this matter on the next available motion calendar for action consistent with the opinion.” CP at 1.

       No action was taken by the trial court or either party for the next 20 months. Specifically,

Justus took no steps to move the case forward, State Farm did not provide its claim file to the trial

court to do an in-cameral review, and the trial did not order State Farm to provide the claim file so

that it could conduct an in-camera review.

       On August 26, 2019, Justus filed with the trial court and served on State Farm a request for

the trial court to “note this matter on the next available calendar pursuant to the mandate.” CP at

26. In response, on September 24, 2019, State Farm filed a motion to dismiss Justus’ counterclaims

for want of prosecution.

       The trial court granted State Farm’s motion to dismiss, finding that Justus “failed to note

this action for trial or hearing within one year after issues of law and fact were joined “and such

failure is not due to plaintiff State Farm’s actions.” CP at 87. The trial court stated that it never

saw Justus’ August 26, 2019 filing. The trial court further stated that, regardless, “[i]t was not a

Motion to get the case back on track and do a case assignment, a trial assignment, anything.”




                                                 4
No. 54134-3-II


Verbatim Report of Proceedings (VRP) at 8. The trial court said it was “incumbent upon [Justus]

to get the ball rolling by filing a Motion or a Note of Issue.” VRP at 8. Further, the trial court

stated that the language in the Mandate under the “Court Action Required” only applied to criminal

cases.

         Justus appeals.

                                               ANALYSIS

A.       MOTION TO DISMISS FOR WANT OF PROSECUTION

         Justus argues that the trial court erred in dismissing his counterclaims for want of

prosecution because the failure to bring the action for hearing was caused by State Farm. We agree

that the trial court erred in dismissing his counterclaims for want of prosecution.

         1.      Legal Principles

         “The dismissal of an action for want of prosecution is in the discretion of the court in the

absence of a guiding statute or rule of court.” Business Services of America II, Inc. v. WaferTech

LLC, 174 Wn.2d 304, 308, 274 P.3d 1025 (2012). “However, dismissal is mandatory if CR

41(b)(1) applies.” Id.

         CR 41(b)(1) states:

         Any civil action shall be dismissed, without prejudice, for want of prosecution
         whenever the plaintiff, counterclaimant, cross claimant, or third party plaintiff neglects
         to note the action for trial or hearing within 1 year after any issue of law or fact has
         been joined, unless the failure to bring the same on for trial or hearing was caused by
         the party who makes the motion to dismiss. Such motion to dismiss shall come on for
         hearing only after 10 days’ notice to the adverse party. If the case is noted for trial
         before the hearing on the motion, the action shall not be dismissed.

Dismissal under CR 41(b)(1) “‘is punitive or administrative in nature and every reasonable

opportunity should be afforded to permit the parties to reach the merits of the controversy.’”



                                                     5
No. 54134-3-II


WaferTech LLC, 174 Wn.2d at 309 (internal quotation marks omitted) (quoting Snohomish County

v. Thorps Meats, 110 Wn.2d 163, 168, 750 P.2d 1251 (1988)).

        2.      CR 41(b)(1) Dismissal

        State Farm argues that the failure to move the case forward was caused by Justus.

Specifically, State Farm contends that this court’s mandate in the prior appeal did “not constitute

an ‘order’ directing State Farm or the superior court to do anything[;]” instead, the mandate

addressed the “sentencing court or criminal presiding judge to take action.” Br. of Resp’t at 9

(italics omitted). And, according to State Farm, because Justus’ counterclaims are civil and not

criminal, the obligation fell to Justus to move the case forward.

        Although the mandate included inapplicable language referencing “the sentencing court or

criminal presiding judge,” the mandate also states: “[T]his cause is mandated to the Superior Court

from which the appeal was taken for further proceedings in accordance with the attached true copy

of the opinion.” CP at 1. The opinion expressly remanded the case for the trial court to conduct

an in camera review of State Farm’s claim file, to produce a redacted copy of the claim file to

Justus, and to decide State farm’s summary judgment motion on Justus’s extracontractual claims.

State Farm, 199 Wn. App. at 460. The language in this court’s opinion clearly instructed the trial

court to take specific action. The fact that the claim is civil and not criminal in nature does not

affect this court’s instructions to the trial court.

        Further, State Farm provides no case law that states a trial court is not required to follow

mandates from the appellate court in civil cases. “Where no authorities are cited in support of a

proposition, we are not required to search out authorities, but may assume that counsel, after

diligent search, has found none.” Helmbreck v. McPhee, 15 Wn. App. 2d 41, 57, 476 P.3d 589



                                                       6
No. 54134-3-II


(2020), review denied, 196 Wn.2d 1047 (2021). This court’s prior opinion clearly instructed the

trial court to take action, not Justus.

         State Farm further claims that neither they nor the trial court “had any obligation to

proactively note the case for hearing, and no obligation to produce the claim file unless and until

Justus requested that the superior court hold a hearing to conduct in camera review.” Br. of Resp’t

at 9. However, State Farm cites to no authority that requires Justus to take action when this court’s

opinion clearly required the trial court to take specific action and State Farm was the party in

possession of the documents the trial court needed to comply with this court’s opinion.

         Furthermore, Justus did file and serve in August 2019, a request that the superior court note

the matter pursuant to the mandate. After being prompted that the appellate court’s opinion

instructed the trial court to conduct an in camera review of State Farm’s claim file, instead of

producing the claim file to the trial court for review, State Farm filed a motion to dismiss for want

of prosecution. Given the record before this court, Justus’ August 2019 request that the superior

court “note this matter on the next available calendar pursuant to the mandate,” which was filed

and served before State Farm filed its motion to dismiss, satisfied CR 41(b)(1)’s requirements. CP

at 26.

         Moreover, State Farm caused the case to not move forward in the trial court. State Farm

was aware of this court’s instructions requiring the trial court on remand to conduct an in camera

review of State Farm’s claim file, redact the privileged material and disclose the claim file to

Justus, and determine State Farm’s summary judgment motion on the extra contractual claims after

the disclosure. State Farm had in its possession the claim file the trial court needed to comply with

this court’s remand instructions. State Farm was again reminded of this court’s instructions on



                                                  7
No. 54134-3-II


remand when Justus filed and served a request for the trial court to comply with this court’s

mandate and hold the in camera review of State Farm’s claim file. Rather than providing the trial

court with the claim file the trial court needed to comply with this court’s opinion, State Farm filed

a motion to dismiss for want of prosecution.

       Although Justus could have taken steps before August 2019 to move the case forward, this

court’s opinion did not require him to. Regardless, Justus did request that the trial court take action

with his filing on August 2019. Justus should not be penalized when Justus took steps to move

the case forward. And State Farm should not be rewarded with a dismissal when it knew at all

times that this court had remanded the case to the trial court for an in camera review of a claim file

that was only in State Farm’s possession, but State Farm did nothing to assist the trial court to

comply with this court’s remand instructions. See WaferTech LLC, 174 Wn.2d at 312 (stating

WaferTech should not be commended when “[a]t all times, WaferTech knew that the Court of

Appeals had remanded the lien claim for trial”). Therefore, we reverse the trial court’s dismissal

of Justus’ counterclaims for want of prosecution and remand to the trial court to comply with this

court’s prior opinion.3

B.     ATTORNEY FEES AND EXPENSES ON APPEAL

       Justus argues that State Farm should be ordered to pay appellate attorney fees and expenses

under RAP 18.1 and RAP 18.9. Justus further argues that sanctions should be imposed against

State Farm pursuant to RAP 18.9. We disagree.



3
  State Farm argues that Justus was required to file a writ of mandamus if he wished to compel
the trial court to comply with this court’s mandate. However, State Farm provides no authority to
support its argument, and we assume no such authority exists. See Helmbreck, 15 Wn. App. 2d at
57. Therefore, State Farm’s argument fails.


                                                  8
No. 54134-3-II


       Under RAP 18.1(a), a party may request fees and expenses if applicable law grants such a

right. Under RAP 18.9(a), a party is subject to sanctions if the party uses the rules on appeal for

the purpose of delay, files a frivolous appeal, or fails to comply with the rules on appeal.

       Justus only argues that he is entitled to appellate attorney fees and expenses because “‘no

debatable issue is presented upon which reasonable minds might differ.’” Br. of Appellant at 13

(quoting Washington Motorsports Ltd. P’ship v. Spokane Raceway Park, Inc., 168 Wn. App. 710,

718, 282 P.3d 1107 (2012)). This quote is excerpted from a sentence defining when a party has

made a frivolous appeal. Washington Motorsports Ltd. P’ship, 168 Wn. App. at 718. However,

Justus was the party that made the appeal, not State Farm. Justus provides no argument to show

how State Farm has used the rules on appeal for the purpose of delay or has failed to comply with

the rules on appeal. Therefore, Justus has not shown that he is entitled to appellate attorney fees,

expenses, and sanctions under RAP 18.1 and 18.9.

C.     CR 11 SANCTIONS

       Justus argues that CR 11 sanctions should be imposed. We disagree.

       Justus contends that the trial court and State Farm violated “several provisions” of CR 11

but does not identify which provisions of CR 11 were violated. Br. of Appellant at 15. Justus also

contends that the trial court and State Farm engaged in “egregious litigation tactics,” but does not

provide any argument or cite to any authorities in support of his contention. See Br. of Appellant

at 15. We reject Justus’s CR 11 request.

       We reverse the trial court’s dismissal of Justus’ extra-contractual claims and remand for

the trial court to comply with our prior opinion.




                                                    9
No. 54134-3-II


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    Lee, C.J.
 We concur:



 Maxa, J.




 Veljacic, J.




                                               10